Per Curiam.
The defendant appeals from two judgments of conviction, after a jury trial, each of assault in the third degree in violation of General Statutes *194§ 53a-61 (a) (1). Both counts allege assaults on the same victim, the first on June 3, 1993, and the second on August 25, 1993. The defendant claims that the trial court abused its discretion in consolidating the two cases for trial.
The two assault charges involved discrete, easily distinguishable scenarios. The crimes did not involve brutal or shocking conduct. The trial was of short duration; the evidence was not complex and was presented in an orderly manner. The trial court thoroughly instructed the jury that it must consider the charges separately. State v. Jennings, 216 Conn. 647, 656-60, 583 A.2d 915 (1990); State v. Jones, 37 Conn. App. 437, 445-48, 656 A.2d 696 (1995). The trial court did not abuse its discretion in joining the two cases for trial.
The judgments are affirmed.